DETAILED ACTION
This Office Action is responsive to application number 16/709,163 TOILET WITH INTERNAL LIFTING SYSTEM, filed on 12/10/19.  Claims 21-24 and 26-40 are pending.  Claims 1-20 and 25 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-24, 27-30, 33, 35, 37 and 38(a)(1) as being anticipated by Latham (US Pub. 2017/0258652) in view of Ryan et al. (US 6,161,229).
Regarding claim 21 Latham shows a toilet (100) comprising: a frame (115; including toilet base shown near 120); a bowl (shown near h2; Fig. 1D) supported by the frame; a seat (130) supported by the frame; at least one first seat actuator (125) pivotally attached to the frame (Fig. 1D) and pivotally attached to the seat for adjusting the height and angle of the seat (at 140 b); and at least one second seat actuator (120 ¶ [0035] one or more first pistons) pivotally attached to the frame (Fig. 1D) and pivotally attached to the seat (at 140a; Fig. 1J) for adjusting the height and angle of the seat (Fig. 1D).  But Latham fails to show an at least partially removable shroud for covering the frame.  However, Ryan shows a similar toilet seat lifting mechanism and a toilet with a shroud (30) for covering a frame (12) that is at least partially removeable (note, col. 3, lines 33-36; shroud that can be connected to the frame could likewise be removed from the frame. i.e. partially removable).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latham to include a partially removable shroud for covering the frame for the purpose of aesthetics and maintenance of the frame as shown by Ryan.
Latham shows at least one third seat actuator (120; one or more first pistons 120 ¶ [0034]) pivotally attached to the at least one second seat actuator (via seat 130) and pivotally attached to the frame to change the angle of the at least one second seat actuator while raising and lowering the seat (when one 120 lifts and changes the angle the other 120 angle with be changed).
Regarding claim 22 Latham shows the toilet of Claim 21 wherein the at least one first seat actuator (125) is attached to the seat in a front area of the seat (140b; Fig. 
Regarding claim 23 Latham shows the toilet of Claim 22 wherein the at least one first seat actuator and at least one second seat actuator move independently of each other (¶ [0035]).
Regarding claim 24 Latham shows the toilet of Claim 22 wherein the at least one first seat actuator and at least one second seat actuator comprise one or more of a screw, piston, linear, and hydraulic actuator (piston; ¶ [0035]).
Regarding claim 27 Latham shows the toilet of Claim 25 wherein the at least one first seat actuator, at least one second seat actuator, and at least one third seat actuator comprise one or more of a screw, piston, linear, and hydraulic actuator (piston; ¶ [0035]).
Regarding claim 28 Latham as combined shows the toilet of Claim 21 wherein the actuators are configured to be housed within the shroud (Ryan shows the frame and actuators housed within the shroud 30; at least in the retracted position shown in Fig. 1).
Regarding claims 29 and 37 Latham shows the toilet, further comprising a controller (300; ¶ [0040, 0047 & 0051]) that operates the actuators.
Regarding claims 30 and 38 Latham shows the toilet, wherein the controller is programmed to the preferences of one or more users ([¶ 0052]).
Regarding claim 33 Latham shows the toilet of Claim 21 but fails to show handles for the user to grasp for support during lifting or lowering.  However, Ryan shows handles (22). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latham to include 
Regarding claim 35 Latham shows a toilet (100) comprising: a frame (115; including toilet base shown near 120); a bowl (shown near h2; Fig. 1D) supported by the frame; a seat (130) supported by the frame; at least one first seat actuator (125) pivotally attached to the frame (Fig. 1D) and pivotally attached to the seat for adjusting the height and angle of the seat (at 140 b) with the user sitting thereon; and at least one second seat actuator (120 ¶ [0035] one or more first pistons) pivotally attached to the frame (Fig. 1D) and pivotally attached to the seat (at 140a; Fig. 1J) for adjusting the height and angle of the seat (Fig. 1D) with the user sitting thereon.  Latham shows at least one third seat actuator (120; one or more first pistons 120 ¶ [0034]) pivotally attached to the at least one second seat actuator (via seat 130) and pivotally attached to the frame to change the angle of the at least one second seat actuator while raising and lowering the seat (when one 120 lifts and changes the angle the other 120 angle with be changed) with the user sitting thereon.
But Latham fails to show an at least partially removable shroud for covering the frame.  However, Ryan shows a similar toilet seat lifting mechanism and a toilet with a shroud (30) for covering a frame (12) that is at least partially removeable (note, col. 3, lines 33-36; shroud that can be connected to the frame could likewise be removed from the frame. i.e. partially removable).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latham to include a partially removable shroud for covering the frame for the purpose of aesthetics and maintenance of the frame as shown by Ryan.
Latham shows at least one third seat actuator (120; one or more first pistons 120 ¶ [0034]) pivotally attached to the at least one second seat actuator (via seat 130) and pivotally attached to the frame to change the angle of the at least one second seat actuator while raising and lowering the seat (when one 120 lifts and changes the angle the other 120 angle with be changed).
Claim(s) 31, 32, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham (US Pub. 2017/0258652) in view of Ryan et al. (US 6,161,229) in view of Hall (US Pub. 2018/0031411) (hereinafter Hall ‘411).
Regarding claims 31 and 39 Latham shows the toilet of Claim 21 but fails to show sensors for detecting health and wellness data from the user supported by the frame.  However, Hall ‘411 shows a toilet seat device with one or more sensors (320, 322,324, 326) located in the seat (Fig. 3; | [0039]; i.e. supported by the frame). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latham as combined to include sensors in the seat for the purpose of measuring a user’s weight as shown by Hall ‘411.
Regarding claim 32 and 40 Latham shows the toilet of Claim 31 wherein the sensors are selected from the group consisting of imagine cameras, spectrometers, volume measurement devices, weight sensors, temperature gauges, chromatographs, and gas analyzers (weight sensors as combined).
Claim(s) 34(a)(1) as being anticipated by Latham (US Pub. 2017/0258652) in view of Ryan et al. (US 6,161,229) in view of Hall (US 9,867,513)(hereinafter Hall ‘513).
Regarding claim 34 Latham as combined shows the toilet of Claim 33 but fails to show wherein the handles further comprise sensors for detecting health and wellness data from the user.  However, Hall ‘513 shows a toilet device with handles (112) that have one or more sensors (110, 116) for detecting health and wellness indicators (cardiac functions; see abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Latham as combined to include one or more wellness indicators in the handles for the purpose of being able to evaluate additional wellness factors such as cardiac functions as shown by Hall ‘513.
Allowable Subject Matter
Claims 26 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31-35, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7,13,15, 16, 19 and  of copending Application No. 16/709,028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that the Latham has not shown ‘at least one third seat actuator”.  However, the rejection above is clear.  Latham in [¶ 0034] details that pistons second piston 120 and third piston (one (120 = second piston) or more =third (120=third piston)) connected via the toilet seat (130) and pivotally attached to the frame, thereby meeting the claim language in full and the Office maintaining the rejection as set forth. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sumino (US 6,745,417) shows the general state of the art of a toilet seat lifting device that uses actuators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/11/2022